DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed February 11, 2022 have been fully considered but they are not persuasive. 
The Applicant argues that Gu fails to teach or suggest “obtaining information related to a change request for a Quality of Service (QoS) requirement of a first service...”  because Gu merely disclose controls for Internetwork shared frequency.  The Examiner respectfully disagrees.  
Firstly, it is noted that the term Quality of Service (QoS) is broadly and reasonably interpreted as a measurement of the performance.  
In light of Gu’s disclosure, Gu expressly discloses in paragraph 008 that if the same shred spectrum size is set for each cell cluster, average bandwidths of subscribers will be affected, thereby affecting the QoS.  Therefore, when the working mode of the base station is changed, the average bandwidths of the subscribers will be affected, thereby affecting the QoS.  That is, in order to guarantee basic communication QoS, a cell cluster having a high CSG-mode base station proportion shall occupy more spectrum resources in the shared spectrum pool.  In other words, the change in spectrum resources directly affects the QoS.   

Based on the above discussion, it should be clear to the Applicant that Gu still reads on the argued features.  Therefore, previous rejections are maintained. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 11, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gu et al. (hereinafter “Gu”, US 2017/0272956).
Regarding claims 1, 11, and 13, Gu discloses a node apparatus, a method, and a non-transitory computer-readable recording medium storing a program that causes a processor to execute: 
obtain information related to a change request for a Quality of Service (QoS) requirement of a first service managed by a first management apparatus involved in 
evaluate a QoS change caused in a second service managed by a second management apparatus (i.e., SCB evaluates a spectrum occupation state as described in paragraph 0092), the second service sharing the radio resource with the first service (i.e., SCA and SCB share resources as described in Abstract), in response to the change request for the QoS requirement of the first service, to determine permission for the change request for the QoS requirement of the first service (i.e., determining as described in paragraphs 0092-0099). 
Even though Gu does not expressly disclose a memory storing instructions and one or more processors configured to execute the instructions, it is inherent to include these claim features.

Regarding claim 2, Gu discloses all limitations recited within claims as described above.  Gu also discloses wherein the one or more processors are configured to execute the instructions to: 
further obtain information related to a QoS of the second service, and 
evaluate the QoS change caused in the second service in response to the change request for the QoS requirement of the first service, based on the information related to the QoS of the second service, to determine permission for the change 

Regarding claim 3, Gu discloses all limitations recited within claims as described above.  Gu also discloses wherein the information related to the QoS of the second service includes information related to an estimate of the QoS of the second service in case that the QoS requirement of the first service is changed, and the one or more processors are configured to execute the instructions to evaluate the QoS change caused in the second service in response to the change request for the QoS requirement of the first service, based on the estimate of the QoS of the second service, to determine permission for the change request for the QoS requirement of the first service (i.e., determining to meet the spectrum demands of the SCA gradually or at one time as shown in S3-S4 of Fig. 6 and as described in paragraph 0092). 

Regarding claim 4, Gu discloses all limitations recited within claims as described above.  Gu also discloses wherein the information related to the QoS of the second service further includes information related to QoS requirement of the second service, and the one or more processors are configured to execute the instructions to determine permission for the change request for the QoS requirement of the first service, in case that the estimate of the QoS of the second service satisfies the QoS requirement of the second service (i.e., evaluating a spectrum occupation state as shown in S3 and S4 of Fig. 6 and determining to meet the spectrum demands of the 

Regarding claim 5, Gu discloses all limitations recited within claims as described above.  Gu also discloses wherein the one or more processors are configured to execute the instructions to estimate the estimate of the QoS of the second service based on a use state of the radio resource (i.e., evaluating a spectrum occupation state as shown in S3 and S4 of Fig. 6). 

Regarding claim 6, Gu discloses all limitations recited within claims as described above.  Gu also discloses wherein the one or more processors are configured to execute the instructions to further perform control for the radio resource of the base station in accordance with determination of permission of the change request for the QoS requirement of the first service (i.e., evaluating a spectrum occupation state as shown in S3 and S4 of Fig. 6). 

Regarding claim 7, Gu discloses all limitations recited within claims as described above.  Gu also discloses wherein the one or more processors are configured to execute the instructions to obtain the information related to an estimate of the QoS of the second service by receiving the information from the base station (i.e., determining to meet the spectrum demands of the SCA gradually or at one time as shown in S3-S4 of Fig. 6 and as described in paragraph 0092). 

Regarding claim 8, Gu discloses all limitations recited within claims as described above.  Gu also discloses wherein the one or more processors are configured to execute the instructions to further perform the change request for the QoS requirement of the first service (i.e., determining to meet the spectrum demands of the SCA gradually or at one time as shown in S3-S4 of Fig. 6 and as described in paragraph 0092). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Mekuria et al. (hereinafter “Mekuria”, US 2018/0338017).
Regarding claim 9, Gu discloses all limitations recited within claims as described above, but does not expressly disclose features of this claim.
In a similar endeavor, Mekuria discloses a system and method for aggregation archiving and compression of internet of things wireless sensor data.  Mekuria also discloses wherein the first management apparatus is located at an edge of a mobile communication network (paragraph 0022). 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.


Regarding claim 10, Gu discloses all limitations recited within claims as described above, but does not expressly disclose features of this claim.
In a similar endeavor, Mekuria discloses a system and method for aggregation archiving and compression of internet of things wireless sensor data.  Mekuria also discloses wherein the second management apparatus is disposed in a cloud network connected via a mobile communication network (paragraph 0022).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to enable interoperability and bridging between different technologies. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE H. CAI whose telephone number is (571)272-7798. The examiner can normally be reached Monday-Friday, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Wayne H Cai/Primary Examiner, Art Unit 2644